Citation Nr: 1720366	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-07 28331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine degenerative disc disease and lumbar strain.

2.  Entitlement to a total rating based on individual unemployability.  
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from December 1990 to May 1991, with additional service in the Army Reserve and the Florida Army National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was most recently before the Board in November 2013, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a September 2009 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

The Veteran contends that he has a right hip disability that had its onset during his active duty service.  During the September 2009 Board hearing, the Veteran asserted that he incurred a right hip disability as a result of the same in-service injury that resulted in his now service-connected back disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (An examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  The examiner was specifically instructed by the Board in the prior remand to discuss these lay statements, and failed to do so, or to provide any rationale regarding the onset of symptoms as reported by the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  This issue must therefore be remanded in order to obtain a new medical opinion that addresses the relationship between the Veteran's right hip disability and service. 

Lastly, with regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with his service connection claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Obtain a VA medical opinion from a qualified physician addressing whether it is at least as likely as not that the Veteran has a right hip disability that is attributable to service.  A copy of this remand and the Veteran's claims file must be made available and reviewed by the examiner.  The examiner must specify in the examination report that these files have been reviewed.  If it is determined by the examiner that a new VA examination is in order, please schedule an appropriate examination.

Following review of all files, the examiner must state:

a) whether it is at least as likely as not (a 50 percent probability or greater) that any right hip disability is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way,

b) or was caused or aggravated (permanent worsening beyond that due to the natural disease process) by his service-connected lumbar spine degenerative disc disease and lumbar strain.  

The examiner must discuss the Veteran's lay statements as to inservice incurrence and onset of symptoms.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the etiology of the Veteran's right hip disability is unknowable.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific right hip disorder since service, he is competent to state that he has had right hip pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner concludes that the Veteran's history is not credible, the examiner must explain why.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




